Citation Nr: 1632217	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) for the period prior to July 23, 2009.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35 for the period prior to July 23, 2009.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, September 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   The Veteran's claims were remanded by the Board in October 2013 for further development.  That development has been completed.  See June 2015 Letter to Veteran.  Thus, the claims are again before the Board for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder (PTSD) has caused her to be unable to obtain or maintain substantially gainful employment since March 27, 2001.

2.  Entitlement to DEA benefits arose on March 27, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU have been met beginning March 27, 2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  

2.  The criteria for an effective date of March 27, 2001 for the award of DEA benefits are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is service-connected for PTSD, currently rated as 100 percent disabling.  Prior to receiving a 100 percent rating, she was granted a TDIU based on her PTSD effective July 23, 2009.  She seeks an earlier effective date for the grant of TDIU, arguing that her PTSD has made her unemployable since the grant of service connection March 27, 2001.  She also seeks an effective date of March 27, 2001 for the grant of Dependents Education Assistance (DEA) benefits.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that the Veteran's service-connected PTSD has rendered her unable to secure and follow a substantially gainful occupation beginning March 27, 2001, the effective date of service connection for PTSD.  As such, both of her claims are granted.

TDIU 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran's PTSD has been rated at least 70 percent disabling throughout the relevant period; therefore, the schedular criteria for an award of TDIU have been met.

The evidence of record demonstrates that the Veteran's service-connected PTSD has interfered with her ability to obtain and maintain substantially gainful employment for a number of years.  The Veteran has a high school education.  Although she enrolled in college, she withdrew from classes during her first semester because she could not concentrate.  See April 2002 VA Examination Report.  The evidence of record shows that since leaving the military, she worked unskilled or semi-skilled positions, such as a movie theater attendant, restaurant hostess and bus driver.  See id.  She reported being unable to maintain these positions due to her psychiatric symptoms.  She has a history of depression, anxiety, fatigue, difficulty concentrating, paranoia, auditory hallucinations, assaultiveness, suicidal ideation and suicide attempts.  She also has a history of multiple inpatient hospitalizations for psychiatric symptoms.  She stated that she left her first job because a manager asked her out on a date.  She described leaving both hostess positions due to her psychiatric symptoms, once because she was offended by her co-workers and once because of ongoing depression.  She worked as a bus driver in 1995, but was unable to continue in this position because her hallucinations and suicidal ideation made her a danger to others.  She continued to be employed by the city bus service in a different capacity until she was medically retired in 1998.  While some evidence of record suggests that she did not leave this position until 2005, the most probative evidence shows that she last worked and obtained a paycheck in 1998.  Since that time, the Veteran has not been gainfully employed.  

The evidence further shows that the Veteran has continued to suffer from severe psychological symptoms throughout the relevant period on appeal.  During her March 2001 VA mental health appointment, she was found to suffer from obsessional and delusional thinking.  At her April 2002 VA examination, she reported symptoms of major depression, anxiety, social isolation and suicidal ideation.  She also described chronic problems with identity, feelings of emptiness, unstable interpersonal relationships, and impulsive work and social behavior.  During the September 2007 VA examination she was noted to have chronic and recurrent symptoms of depression, loss of interest in pleasurable activities, fatigue, difficulty concentrating and psychotic symptoms of auditory hallucinations and the belief that God and other entities spoke to her directly.  The September 2007 and June 2008 VA examiners noted that these symptoms had been present for a number of years, and further noted that the Veteran's prognosis for improvement was quite guarded given her lengthy history of severe psychiatric symptoms.  Thus, affording the Veteran the benefit of the doubt, the Board finds that these severe symptoms were present throughout the relevant time period.  

The evidence of record supports the finding that the Veteran's severe psychiatric symptoms caused her to be unable to maintain gainful employment as of March 27, 2001.  She reported that her symptoms made it difficult for her to trust others, concentrate, and interact with others in a work-like setting.  She stated that although she tried to work in the past, she would having crying spells, hear voices in her head, lose sleep and feel sick in the stomach in thinking about her psychological issues.  See July 2009, December 2009 and January 2010 Written Statements.  She also reported having problems trusting others, describing instances of paranoia in which she believed that people were out to hurt her.  See December 2009 Written Statement.  The Board also notes that most of the VA examiners providing opinions in this matter have found that the Veteran has been poorly functioning in the area of employment throughout for much of her adult life.  See April 2002, September 2007, June 2008 and April 2010 VA Examination Reports.  Thus, the evidence of record shows that her service-connected PTSD has caused her to be unable to obtain and maintain substantially gainful employment since March 27, 2001.  

In addition, the evidence shows that the Veteran has not been employed since 1998 and her job history shows that in the years prior to that time she was unable to maintain employment at any particular job for an extended length of time and that her earnings did not constitute substantially gainful employment.

Consequently, the Veteran is entitled to a TDIU throughout the appeal.   

DEA Benefits 

DEA benefits under the provisions of 38 U.S.C. Chapter 35 are available, in certain circumstances, when a Veteran has a total disability, permanent in nature, resulting from a service-connected disability.  38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

As discussed above, the Board finds that the award of a TDIU is warranted effective March 27, 2001.  The effective date for the award of eligibility for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to a service-connected disability.  Based on the foregoing, an effective date of March 27, 2001 is warranted for eligibility for DEA benefits.


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted effective March 27, 2001.

Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 are granted effective March 27, 2001.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


